Citation Nr: 1609794	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  04-28 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied service connection for seborrheic dermatitis.

In August 2006, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
In November 2006, the Board denied the claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2008 Order, the Court granted a Joint Motion to vacate the Board's 2006 decision and remand the claim to the Board.  Specifically, it was noted that there were outstanding VA and private treatment records that had to be obtained before a final adjudication could occur. 

In June 2008, the Board remanded the claim to the agency of original jurisdiction (AOJ) to secure the identified records.  After the claim had been returned to the Board for review, it was determined that another examination of the appellant was necessary.  Hence, in December 2010, the claim was remanded for that purpose.  In November 2011, the Board found the examination inadequate and remanded the claim for a new examination.  The claim was subsequently returned to the Board.  

In September 2012, the Board denied service connection for a skin disorder.  The Veteran again appealed to the Court.  In a May 2014 Memorandum Decision, the Court vacated the Board's September 2012 decision and remanded the appeal for additional proceedings.  The case was then remanded by the Board in December 2014 so that additional records could be obtained and the Veteran could be afforded an additional examination.  The case is now returned to the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

In December 2014, the Board directed that a medical opinion be provided as to the following:
	
	(a)  Whether the Veteran has a current dermatological disorder, and if so:

(b)  Whether it is at least as likely as not that any current skin disorder, to include seborrheic dermatitis and/or onychomycosis, had causal origins in service.   In this regard, the examiner was requested to address the likelihood that such skin disorder was caused by presumed exposure to herbicides in service; and

(c)  To discuss potential causes of the Veteran's skin disorder outside of herbicide exposure, to include a discussion of evidence in the service treatment records showing treatment for skin rashes in May and July 1967.

In a VA examination report dated in April 2015, the VA examiner concluded that the Veteran had current diagnoses of seborrheic dermatitis and onychomycosis.  The examiner opined that the claimed condition "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness" because the separation examination report disclosed that he had no skin diseases at the time of discharge from service.

In an addendum dated in July 2015, the same VA examiner added that an extensive review of the medical literature revealed no evidence of a direct cause and effect relationship between exposure to herbicides and the development of either
onychomycosis or seborrheic dermatitis.  The examiner also noted the skin condition in service was obviously transient and acute as the skin examination at 
separation examination reported normal skin.

The Board finds that the opinions of the April and July 2015 VA examiner are inadequate as they did not consider the lay reports of the Veteran as to the onset and continuity of the asserted symptoms.  Instead, the examiner relied on the absence of skin findings during the separation examination to conclude that whatever disorder was manifested in service was not chronic.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).  As such, a new medical opinion is required. When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted skin disorder should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA dermatology examination with a physician that has not previously examined him so as to obtain an opinion as to the nature and etiology of his asserted skin disorder.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is directed to address the following:

(a)  Whether the Veteran currently has a dermatological disorder and if so, whether it is at least as likely as not  that any current skin disorder, to include seborrheic dermatitis and/or onychomycosis, had causal origins in service.  

(b)  Whether it is at least as likely as not that the Veteran's skin disorder was caused by presumed exposure to herbicides in the Republic of Vietnam.  The Board is cognizant that these disorders are not among the herbicide-presumptive diseases; however, the examiner must discuss whether the Veteran's disorders were caused by herbicide exposure. 

(c)  Discuss potential causes of the Veteran's skin disorder outside of herbicide exposure.  Such discussion must include evidence in the Veteran's service treatment records that he was treated for skin rashes in May and July 1967.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular skin disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




